Citation Nr: 0122719
Decision Date: 09/18/01	Archive Date: 12/03/01

DOCKET NO. 01-04 915               DATE SEP 18, 2001

On appeal from the Department of Veterans Affairs Medical Center in
Lake City, Florida

THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical
expenses incurred on August 26, 2000, at the Nature Coast Regional
Medical Center.

REPRESENTATION

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel

INTRODUCTION

The veteran served on active duty in the military from March 1968
to November 1976.

In February 2001, the Department of Veterans Affairs Medical Center
(VAMC) in Lake City, Florida, determined the veteran was not
entitled to payment or reimbursement of unauthorized medical
expenses (UMEs) that he had incurred on August 26, 2000, at the
Nature Coast Regional Medical Center. He appealed the VAMC's
decision to the Board of Veterans' Appeals (Board). The local
regional office (RO) in St. Petersburg, Florida, forwarded his
appeal to the Board.

REMAND

According to the March 2001 statement of the case (SOC), the VAMC
had a VA physician review the facts and circumstances of this
appeal-including the emergency room report concerning the treatment
in question, and he provided his professional medical opinion of
the merits of the case. He reportedly concluded against the claim-
essentially because the treatment in question was non-emergent, but
the actual report of his opinion is not of record to confirm this
and must be obtained prior to further consideration of this appeal.
The VAMC also needs to associate the veteran's medical
administration service (MAS) folder with the other evidence in his
claims file (c-file). This, in turn, will preserve the veteran's
procedural due process rights and, at the same time, give him an
opportunity to submit medical evidence refuting the opinion of the
reviewing VA physician. See the Veterans Claims Assistance Act of
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000)-now
codified, as amended, at 38 U.S.C.A. 5100 et seq. (West Supp.
2001). This new law redefined the obligations of VA with respect to
the duty to assist and included an enhanced duty to notify a
veteran of information and evidence necessary to substantiate a
claim for VA benefits. This law also eliminated the concept of a
well-grounded claim and superseded the decision of the United
States Court of Appeals for Veterans Claims (Court) in Morton v.
West,

2 -                                                               
  
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No.
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had
held that VA could not assist in the development of a claim that
was not well grounded. This change in the law is applicable to all
claims filed on or after the date of enactment of the VCAA, or
filed before the date of enactment and not yet final as of that
date. VAOPGCPREC II -2000 (Nov. 27, 2000); see also Karnas v.
Derwinski, 1 Vet. App. 308 (1991); Bernard v. Brown, 4 Vet. App.
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992)
(published at 57 Fed. Reg. 49,747 (1992)).

Accordingly, this case is REMANDED to the RO for the following
development and consideration:

1. The RO must review the claims file and ensure that all
notification and development action required by 38 U.S.C.A. 5102,
5103, and 5103A (West 1991 & Supp. 2001) are fully complied with
and satisfied. This includes, but is not limited to, giving the
veteran an opportunity to submit medical evidence refuting the
opinion of the VA physician who reportedly reviewed the facts and
circumstances of this case and concluded against the claim for
payment or reimbursement of the private medical expenses in
question.

2. The RO should obtain the veteran's MAS folder, including the
report alluded to above of the VA physician who reviewed the facts
and circumstances of this case and concluded against the claim.
(The VAMC cited the physician's opinion in the March 2001 SOC but
did not actually include the report of the opinion for
consideration by the Board.)

3. Thereafter, the RO should readjudicate this claim. If the
benefit sought on appeal remains denied, the veteran and his
representative should be provided a

3 -

supplemental statement of the case (SSOC). The SSOC must contain
notice of all relevant actions taken on the claim for benefits-to
include a summary of the evidence and applicable laws and
regulations considered pertinent to the issue currently on appeal.
An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.
The Board intimates no opinion as to the ultimate outcome of this
case. The veteran need take no action unless otherwise notified.

The veteran has the right to submit additional evidence and
argument concerning the claim the Board has remanded to the VAMC.
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board or by
the Court for additional development or other appropriate action
must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645,4658 (1994),38 U.S.C.A. 5101 (West Supp. 2001)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

C.P. RUSSELL 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 2001), only a decision of
the Board is appealable to the Court. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (2000).

4 - 



